DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the second species or the embodiments of Figures 4, and 5, readable on claims 1, 2, 4, 6, 7, and 20, in the reply filed on December 28, 2020 (as supplemented via the replies filed on June 30, 2021, November 23, 2021, and May 3, 2022) is acknowledged.
While applicant’s reply filed on May 3, 2022 is technically non-responsive in that applicant has failed to elect a particular species in response to the additional election/restriction made in the Requirement for Restriction/Election mailed on March 3, 2022, the latter requirement is deemed moot in that applicant has withdrawn claims 8, 9, 12, and 13, leaving only claims drawn to a generic hydrogen generator.
Drawings
The drawings are objected to because some of the figures (i.e., Figure 5, Figure 7, and Figure 9) contain impermissible black shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the various references to numbered “sentences” in the Summary portion of the specification are at best awkward, and at worst, recitations of the claims in the specification in a quasi-disguised format.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 7, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claims are replete with antecedent basis problems to such an extent that the claims are generally thereby rendered indecipherable and unexaminable with regard to the scope of protection sought by the claims. Examples of limitations in the claims which lack antecedent basis in the claims include: “the refrigeration” [claim 1, line 5; claim 1, line 9]; “the balance of the compressed first hydrogen stream” [claim 1, line 12]; “the compressed first hydrogen stream” [claim 1, line 12]; “the same compressor” [claim 1, line 16]; “the compressor” [claim 2, line 2; claim 4, line 2; claim 6, line 2]; “the ammonia production unit” [claim 20, lines 2-3].
Also, with regard to base claim 1 as written, it is not clear to which portion the term “a portion” in line 2 of the claim is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom.
Any claim not specifically mentioned is at least rejected as depending from a rejected claim.
The non-application of prior art against the claims should not be construed as an indication of any allowable subject matter in the claims, but rather as an indication of the extent to which the claims are indecipherable and indefinite. The examiner cannot make a determination of the patentability of the claims without undue and improper speculation. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763